Citation Nr: 1507953	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for residuals of sigmoid resection for diverticulitis (claimed as residuals of colon removal).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1988 and from December 1995 to August 1996.  He also had subsequent service in the United States Army National Guard from September 1989 to December 1994, and in the United States Army Reserves from December 1994 to December 1995, and from August 1996 to October 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified before the undersigned at a June 2013 hearing at the RO.  A transcript has been associated with the file.

There was additional evidence added to the record after the issuance of the January 2013 statement of the case both prior to and after certification of the issues to the Board.  The Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a current right shoulder disability that was incurred during active duty or active duty for training, or otherwise linked to such service.

2.  The preponderance of the evidence is against a finding that the Veteran's residuals of sigmoid resection for diverticulitis had its onset in service or that it is otherwise associated with service.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Service connection for residuals of sigmoid resection for diverticulitis is not warranted.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the June 2013 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claims.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A November 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in December 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a September 2012 medical examination to obtain an opinion as to whether his residuals of sigmoid resection for diverticulitis were the result of military service, to include treatment for gastroenteritis in service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

Regarding the claim for a right shoulder disability, the Board concludes an examination and nexus opinion are not needed because there is no medical evidence that shows that the Veteran was disabled from an injury incurred in the line of duty during a period of active duty for training or inactive duty training, no official service records that show that the Veteran was disabled from an injury incurred in the line of duty during a period of active duty for training or inactive duty training, and no credible lay evidence that the Veteran was disabled from an injury incurred in the line of duty during a period of active duty for training or inactive duty training.  In regard to the latter, as detailed below, the Veteran is speculating that a "pop" he felt performing push-ups during a period of annual training is connected to a later diagnosed right shoulder condition rather than affirmatively asserting that he sustained a rotator cuff injury at a particular period of active duty for training.  See Transcript page 15 ("The shoulder, back in June of 2007, I was doing push ups and I noticed a pop in my shoulder. At the time I didn't think it was no more than a pulled muscle or something. And, but as a year or two went on, I noticed that when I did push ups, I was losing strength in my shoulder."); April 2009 health assessment (showing the Veteran did not note any issue with his right shoulder but referenced several other problems); and May 2013 letter from J.C. (showing that the Veteran was a patient during the 2007 timeframe in which he claimed the injury occurred, but he did not complain of any issue with the right shoulder until September 2010).  Thus, the lay assertion is insufficient to establish the status of having been disabled from an injury incurred in the line of duty during a period of active duty for training or inactive duty training.  Consequently, no medical opinion can credibly link any current right shoulder disability to a claimed right shoulder injury incurred during a period of active duty for training or inactive duty training.  For these reasons, the Board does not find it necessary to obtain a VA examination and nexus opinion. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  However, diverticulitis is not included in the listed diseases under § 3.309, and therefore service connection is not available under § 3.303(b).

The Veteran alleges that his right shoulder disability started during his active duty for training service (ACDUTRA).  In this regard, the Board notes that only 'veterans' are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a 'veteran' based upon a period of ACDUTRA, a claimant must establish that he was disabled from a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a 'veteran' for purposes of other periods of service (e.g., the veteran's period of active duty in the Army) does not obviate the need to establish that the claimant is also a 'veteran' for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The term 'active military, naval, or air service' includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training, while weekend drills are inactive duty.  Presumptive periods generally do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

A.  Right Shoulder Disability

The Veteran alleges that his right shoulder disability started during his Reserves service.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran's service treatment records (STRs) are silent for complaints of a right shoulder injury.  In April 2009, the Veteran underwent a health assessment.  When prompted to describe any current concerns about his health, the Veteran noted only high blood sugar, a hernia, and his knees.

January 2011 private treatment records with Dr. R.D. indicate the Veteran underwent an MRI on his right shoulder that showed a focal full-thickness tear of the anterior aspect of the supraspinatus tendon at its attachment to the greater tuberosity and degenerative change of the AC joint.  June 2011 private treatment records from Dr. S.H. reveal the Veteran underwent an operation to repair a small rotator cuff tear in the right shoulder.

A May 2013 letter from J.C., a chiropractor, stated that though the Veteran had been a patient for 15 years, he first presented with a chief complaint of right shoulder pain in September 2010.  The letter went on to state that the Veteran complained of right shoulder pain, made worse with activity and improved by rest and over the counter medicine.

In June 2013, the Veteran testified at a Board hearing.  He stated that in June of 2007, he was doing pushups and he noticed a pop in his right shoulder.  He testified that he suspected he had pulled a muscle, but after a year or two years' time, he noticed that when he did pushups, he was losing strength in his shoulder.  He stated that by the time he retired in 2010, he could do no more than 10 pushups, where as before he was able to complete about 80 pushups.  

At his hearing, the Veteran also clarified that in 2007, when he heard his shoulder pop, he was doing his annual training for the Reserves, stating he was on ACDUTRA at the time.

Though there is ample evidence to determine the Veteran does have a disability of the right shoulder, there is insufficient evidence of record to establish the second element of service connection; an in-service injury.  There are no official service records that show that the Veteran was disabled from an injury incurred in the line of duty during a period of active duty for training or inactive duty training.  The STRs also fail to demonstrate that the Veteran suffered a shoulder injury in service or during a period of active duty for training or inactive duty training.  There is no notation within the Veteran's STRs of a right shoulder injury; indeed, the only in-service medical evidence following the claimed 2007 injury is the April 2009 health assessment, in which the Veteran did not note any issue with his right shoulder.  Furthermore, there is no continuous sequence of medical treatment for the right shoulder since the claimed injury in June 2007.  According to the May 2013 letter from J.C., though the Veteran was apparently a patient during the 2007 timeframe in which he claims the injury occurred, he did not complain of any issue with the right shoulder until September 2010.  The current suggestion of chronicity of symptoms since service is inconsistent with earlier statements regarding the status of physical health and medical records.  Thus, there is no credible lay evidence that the Veteran was disabled from an injury incurred in the line of duty during a period of active duty for training or inactive duty training.

Rather, the Veteran is speculating that a "pop" he felt performing push-ups during a period of annual training is connected to a later diagnosed right shoulder condition.  The only evidence of record linking the Veteran's current condition to the pop he states he heard while doing pushups in June 2007 is the Veteran's lay statements.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In the instant case, the Board finds that the question regarding the relationship between a "pop" felt while performing push-ups and the development of a chronic right shoulder condition years later is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran cannot, as a layperson, provide competent medical evidence on the complex medical question of the etiology of his torn right rotator cuff.  Moreover, as noted above, no medical opinion can credibly link any current right shoulder disability to a claimed right shoulder injury incurred during a period of active duty for training or inactive duty training because there is no credible evidence that the Veteran was disabled from an injury incurred in the line of duty during a period of active duty for training or inactive duty training.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a back disability is not warranted.

B.  Residuals of Sigmoid Resection for Diverticulitis

The Veteran claims he is entitled to service connection for residuals of colon removal, which he asserts began in service.  For the reasons that follow, the Board finds that the Veteran's current disability was not incurred in, or as a result of service.  As such, service connection is not warranted.  

The Veteran's STRs show that in April 1985 the Veteran complained of epigastric pain, ongoing for 3 days.  The diagnostic assessment lists gastroenteritis.  A follow up note completed the following day indicates the Veteran felt greatly improved since the day prior, and the assessment concludes the Veteran's gastroenteritis had resolved.

Again in December 1985 STRs, the Veteran complained of stomach cramps, and was again diagnosed with gastroenteritis.

Later in January 1996, STRs show the Veteran had bright red blood per rectum.  The report notes the cause is most likely excoriation or an anal fissure, and suggested fecal occult blood test if the problem recurred.  

Post-service treatment records indicate that in October 2006, the Veteran underwent an operation for laparoscopic resection of the sigmoid colon and mobilization of the splenic flexure.  The postoperative diagnosis was acute relapsing diverticulitis.

In September 2012, the Veteran underwent a VA examination.  The examiner noted the 2006 surgery for sigmoid resection for recurrent diverticulitis.  The Veteran reported that in 1995 he had blood in his stool while in the Army, and received conservative treatment.  He reported undergoing some procedures, but could not recall the kind of type.  The Veteran indicated he was treated for "just upset stomach or something," but continued to have flares.  The Veteran stated that after he was discharged, his stomach flares worsened and in 2005, the flares were turning sharper and more painful.  After a number of hospital visits, the Veteran was diagnosed with diverticulitis.  After reviewing the Veteran's STRs, the examiner concluded the Veteran's current claimed condition was less likely than not related to his in-service illness.  The examiner rationalized that the Veteran's recurrent gastrointestinal conditions listed in the STRs were diagnoses of gastroenteritis and were noted to be epigastric, meaning located in the upper and not lower abdomen.  The examiner further concluded that the Veteran's sigmoid resection was for the recurrent diverticulitis, a condition that can develop over time as weakening of the muscle linings of the colon give way.

In June 2013, the Veteran testified at a Board hearing.  The Veteran testified that he believed the condition he experienced in service was the same problem he was experiencing presently.  He noted that in service he had blood in his stool and was still having the same problem presently, adding it seemed as though maybe he had hemorrhoids flaring up.  He also testified that his stomach pain began in 1996 and continued through 2005.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In the case at hand, the September 2012 VA examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  He supported his opinion through citation to the Veteran's pertinent medical history, explaining his basis for finding that the current residuals of the sigmoid resection for recurrent diverticulitis were not the result of the Veteran's service, including the episodes of gastroenteritis in service.  For these reasons, the Board finds the December 2010 VA examiner's opinion to be highly probative to the question at hand.  Though there are private records pertaining to the Veteran's disability, none offer an etiological opinion.  There, the private treatment records do not support a finding of nexus between the Veteran's current disability and service.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his in-service gastroenteritis and his current residuals of sigmoid resection for recurrent diverticulitis.  The Veteran has asserted that his stomach pain began in service in 1996, and continued since that time.  He has also contended that he has experienced pain in his stomach "off and on" for years.  See March 2013 VA Form 9.  While the Veteran credibly believes that his current residuals of sigmoid resection for recurrent diverticulitis are related to his service, his lay evidence is outweighed by the medical opinion evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of diverticulitis falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of generalized stomach pain, any actual diagnosis of diverticulitis requires objective testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current diverticulitis requires medical expertise to determine because it involves a complex medical matter.  Although the Veteran observed pain similar in location and sensation to that which he experienced in service, the causes of diverticulitis are not within the ordinary knowledge of a lay person.  The Veteran has not demonstrated any experience with diverticulitis that would allow him to recognize this condition in service or identify its cause.  The similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, lay observation of these similarities alone is not competent evidence of causation.  Indeed, here, the expert medical opinion evidence shows that there is no etiologically relationship between the current diverticulitis and symptomatology noted in service. 

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's residuals of sigmoid resection and his military service.  Here, the most probative evidence shows that the Veteran's current residuals of sigmoid resection are not etiologically related to his service, including treatment for gastroenteritis.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for residuals of sigmoid resection is not warranted.

      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for residuals of sigmoid resection for diverticulitis (claimed as residuals of colon removal) is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


